Exhibit 10.11

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
15th day of February, 2016, by and between Recro Pharma, Inc., a Pennsylvania
corporation (the “Company”), and Fred Graff, an individual (the “Executive”).

BACKGROUND

WHEREAS, the Company desires to employ Executive, and Executive desires to
accept such employment, subject to the terms and further conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:

1. Employment and Duties. From and after February 15, 2016 (the “Effective
Date”), the Company shall employ Executive as Chief Commercial Officer. In such
capacity, Executive shall perform all such duties as are properly assigned to
him/her consistent with his/her titled position by the Company’s President (the
“President”) and/or Board of Directors (the “Board”), and shall use his/her
reasonable best efforts to promote the interests of the Company, provided that
at all times Executive shall have the duties and authority commensurate with the
position of chief commercial officer of companies comparable to the Company.
Nothing contained herein shall preclude Executive from managing personal
investments, participating in charitable, community, educational and
professional activities, or, after the first anniversary of the Effective Date
and with the prior consent of the Company (which shall not be unreasonably
withheld), serving on the board of directors (or comparable governing body),
including any board committees, of for-profit businesses that do not compete
with the Company, provided that such activities do not materially interfere with
the performance of his duties for the Company.

2. Term. The term of Executive’s employment hereunder shall commence as of the
Effective Date and shall continue for a period of one (1) year. From and after
the initial term, this Agreement shall automatically renew for additional one
(1) year periods, unless and until either party gives the other no less than
thirty (30) days’ prior written notice of his/her/its intent not to renew.

3. Compensation. From and after the Effective Date, the Company shall pay
Executive in accordance with its normal payroll practices (but not less
frequently than monthly) an annual salary at the initial rate of Three Hundred
and Seventy-Five Thousand Dollars ($375,000) per year (“Base Salary”).
Executive’s Base Salary shall be reviewed not less often than annually and may
be increased from time to time in the sole discretion of the President and/or
the Board. The Base Salary, as in effect from time to time, may not be decreased
without the prior written consent of Executive, except as part of an across the
board decrease in which the percentage decrease in Executive’s base salary is
not greater than the smallest percentage decrease of any other senior executive
officer.

4. Other Benefits.

(a) Bonuses. Executive will qualify to participate in the Company’s incentive
bonus program. The Executive’s target bonus amount (the “Target Bonus”), tied to
set performance goals and measures, is 35% of Executive’s Base Salary; provided
however, that the Company reserves the right to change or terminate any bonus
program at any time in the Board’s sole discretion.



--------------------------------------------------------------------------------

(b) Benefits Plans. Executive shall be entitled to participate in all health
insurance, savings and retirement, and other benefit plans, if any, that are
from time to time applicable to other employees of the Company.

(c) Vacation and Personal Days. Executive shall be entitled to four (4) weeks of
paid vacation time per year and three (3) paid personal days per year, in
accordance with the plans, practices, policies, and programs agreed to by the
President and/or the Board.

(d) Expense Reimbursement. Executive shall be entitled to receive reimbursement
for all reasonable employment-related expenses incurred by Executive upon the
receipt by the Company of an accounting in accordance with practices, policies
and procedures applicable to other employees of the Company.

(e) Equity Grant. As soon as practical following the Effective Date, Executive
will receive an Inducement Grant in the form of an option on 91,000 shares of
Company stock (the “Option”), which Option shall either be granted pursuant to,
or be substantially in the form of a grant pursuant to, the Recro Pharma, Inc.
2013 Equity Incentive Plan (the “Plan”), subject to the following:

(i) One forty-eighth of the Option shall vest on each monthly anniversary of the
Effective Date, provided that Executive is still employed on such date.

(ii) If Executive’s employment is terminated under circumstances described in
Section 10(a)(iii) within the period that ends twelve months after a Change of
Control (as defined in the Plan) or in Section 10(a)(v), the Option, to the
extent not already vested as a result of the Change of Control, shall be vested
in full.

(iii) The term of the Option shall be ten years.

In addition to the Option, Executive shall be eligible (with such eligibility
determined on the same basis as other senior executives, in the discretion of
the Board) for other grants under the Plan, or any other equity or long-term
incentive plan adopted by the Company. The terms of any such grants shall be
determined in the discretion of the Board.

5. Confidential Information.

(a) Executive agrees at all times during the term of his/her employment with the
Company and thereafter, to hold in strictest confidence, and not to use, except
for the benefit of the Company, or to disclose to any person or entity
(“Person”) without prior written authorization of the Company, any Confidential
Information of the Company. Executive understands that “Confidential
Information” means Inventions (as defined herein) and any other information of
the Company and/or its affiliates disclosed or made available to the Executive,
whether before or during the term hereof, including but not limited to financial
information, technical and non-technical data, services, products, processes,
operations, reports, analyses, test results, technology, samples,
specifications, protocols, performance standards, formulations, compounds,
know-how, methodologies, trade secrets, trade practices, marketing plans and
materials, strategies, forecasts, research, concepts, ideas, and names,
addresses and any other characteristics or identifying information of the
Company’s existing or potential investors, licensors, licensees, suppliers,
customers or employees. Confidential Information shall not include any
information Executive can establish by competent proof is or becomes public
knowledge or part of the public domain through no act or omission of Executive.
Notwithstanding the foregoing, Executive shall be permitted to disclose
Confidential Information pursuant to a court order, government order or any

 

-2-



--------------------------------------------------------------------------------

other legal requirement of disclosure if no suitable protective order or
equivalent remedy is available, provided that Executive gives the Company
written notice of such court order, government order or legal requirement of
disclosure immediately upon knowledge thereof and allows the Company a
reasonable opportunity to seek to obtain a protective order or other appropriate
remedy prior to such disclosure to the extent permitted by law.

(b) Executive agrees that he/she shall not, during his/her employment with
Company, improperly use or disclose any proprietary information or trade secrets
of any former employer of Executive or other Person and that Executive will not
bring onto the premises of Company any unpublished documents or proprietary
information belonging to any such former employer or Person unless consented to
in writing by such former employer or Person.

(c) Executive recognizes that Company has received and in the future will
receive from third parties certain confidential or proprietary information
subject to a duty on Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Executive agrees to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any Person, or to use it except as
necessary in carrying out his/her work for Company consistent with Company’s
agreement with such third party.

6. Inventions.

(a) Executive agrees that he/she shall promptly make full written disclosure to
Company, shall hold in trust for the sole right and benefit of Company, shall
assign and hereby does assign to Company, or its designee, all of Executive’s
right, title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks or trade secrets, whether or not patentable or registerable under
copyright or similar laws, which Executive may, solely or jointly, conceive or
develop or reduce to practice during the period of time Executive is in the
employ of Company that relate to the Company and/or its products (collectively
referred to as “Inventions”). Executive further acknowledges that all original
works of authorship which are made by Executive (solely or jointly with others)
within the scope of and during the period of his/her employment with Company and
which are protectable by copyright are “works made for hire”, as that term is
defined in the United States Copyright Act. Executive understands and agrees
that the decision whether or not to commercialize or market any invention
developed by Executive (solely or jointly with others) is within Company’s sole
discretion and for Company’s sole benefit and that no royalty will be due to
Executive as a result of Company’s efforts to commercialize or market any such
invention.

(b) Executive agrees to keep and maintain adequate and current written records
of all Inventions made by Executive (solely or jointly with others) during the
term of his/her employment with Company. The records will be in the form of
notes, sketches, drawings, and any other format that may be specified by
Company. The records will be available to and remain the sole property of
Company at all times.

(c) If Company is unable because of Executive’s mental or physical incapacity or
for any other reason to secure his/her signature on any such document, then
Executive hereby irrevocably designates and appoints Company and its duly
authorized officers and agents as his/her agent and attorney-in-fact to act for
and in Executive’s behalf and stead to execute and file any such document and to
do all other lawfully permitted acts to further the prosecution and issuance of
letters patent or copyright registrations thereon with the same legal force and
effect as if executed by Executive.

 

-3-



--------------------------------------------------------------------------------

7. Returning Company Documents. Executive agrees that, at the time of leaving
the employ of the Company, he/she shall deliver to the Company (and will not
keep in his/her possession, recreate or deliver to anyone else) any and all
devices, records, data, notes, reports, proposals, lists, correspondence,
materials, equipment, other documents or property, or reproductions of any of
the aforementioned items developed by Executive pursuant to his/her employment
with the Company or otherwise belonging to the Company, its successors or
assigns.

8. Nonsolicitation and Noncompetition.

(a) Executive agrees that during the term of his/her employment with the Company
and for a period of one (1) year immediately following the termination of
Executive’s employment with Company for any reason whatsoever, whether with or
without cause, (i) Executive shall not, either directly or indirectly, solicit,
induce, recruit or encourage any employees of the Company and/or its affiliates
to leave their employment, or take away such employees, or attempt to solicit,
induce, recruit, encourage or take away employees of Company and/or its
affiliates, either for Executive or for any other Person and (ii) neither the
Executive, nor any firm, organization or corporation in which he is interested,
shall, for any reason, directly or indirectly, persuade or attempt to persuade
any investor, licensor, licensee, supplier or customer of Company, or any
potential investor, licensor, licensee, supplier or customer to which Company
and/or its affiliates have made a presentation or with which Company and/or its
affiliates have been having discussions, to not transact business with Company
and/or its affiliates or to transact business with the Executive or any other
Person as an alternative to or in addition to Company and/or its affiliates.

(b) Executive agrees that during the term of his/her employment with the Company
and for a period of one (1) year immediately following the termination of
Executive’s employment with Company for any reason whatsoever, whether with or
without cause, Executive shall not, anywhere in the world, engage, either
directly or indirectly, whether as a principal or as an agent, officer,
director, employee, consultant, shareholder, partner or otherwise, alone or in
association with any other Person, in any Competing Business. For purposes of
this Agreement, the term “Competing Business” shall mean any Person engaged in
the development or commercialization of products that are the same or
substantially similar to, or that directly compete with, those products
developed, commercialized or actively in development or commercialization by the
Company.

(c) In the event that the provisions of subparagraphs (a) or (b) above should be
determined by a court or other tribunal of competent jurisdiction to exceed the
time, geographic, services or product limitations permitted by the applicable
law in a jurisdiction in which enforcement of this Agreement is sought, then
such provisions shall be deemed reformed in such jurisdiction to the maximum
time, geographic, service or product limitations permitted by such applicable
law, and the parties hereby expressly grant any court or competent jurisdiction
the authority to effect such reformation.

9. Equitable Relief. The parties confirm that a violation by Executive of the
provisions of this Agreement, including but not limited to, the restrictions in
Sections through 5 through 8, will cause Company irreparable harm that cannot be
remedied adequately by monetary damages. Executive agrees that, in the event of
such a violation, Company shall be entitled to seek temporary, preliminary and
permanent injunctive relief to restrain any such violation (without the posting
of a bond) and to an equitable accounting of all earnings, profits and other
benefits arising from the breach or violation, which rights shall be cumulative
and in addition to any other rights or remedies to which Company may be
entitled. Company shall be entitled to commence action for such relief in any
state or federal court in the Commonwealth of Pennsylvania, and Executive waives
to the fullest extent permitted by law any objection that he/she may now or
hereafter have to the jurisdiction and venue of the court in any such
proceeding. In any such action, the prevailing party (once all appeals have been
exhausted) shall be entitled to recover its or his, as the case may be,
reasonable attorney’s fees, out-of-pocket costs and disbursements.

 

-4-



--------------------------------------------------------------------------------

10. Termination of Employment.

(a) Notwithstanding the provisions of Section 2 hereof, Executive’s employment
shall terminate, or be subject to termination, as follows:

(i) Death or Disability. In the event Executive dies, this Agreement shall
terminate. If Executive becomes entitled to long-term disability benefits under
the Company’s then-current disability insurance policy(ies) applicable to
Executive, the Company may, at its option, terminate Executive’s employment
hereunder effective immediately upon written notice. If the Company does not
have in effect disability insurance covering Executive and/or if “disabled” is
not defined therein, Executive shall be deemed disabled hereunder at such time
that he/she suffers a physical or mental disability that renders him/her unable
to perform the duties of his/her employment on substantially a full-time basis,
and such period of physical or mental disability continues without substantial
interruption for more than one hundred eighty (180) days.

(ii) By Company for Cause. The Company may, at any time, terminate Executive’s
employment hereunder for Cause. For purposes of this Agreement, the Company
shall have “Cause” to terminate Executive’s employment hereunder upon
(a) conduct amounting to fraud or dishonesty against the Company; (b) the
willful failure by Executive to substantially perform his/her duties hereunder
or the material violation by Executive of any of the other provisions of this
Agreement, which willful failure or material violation shall continue for thirty
(30) days or more following written notice to Executive; (c) Executive’s loss of
any permit, license, accreditation or other authorization necessary to the
Executive’s performance of his/her duties hereunder, as determined by the
Company in its sole discretion; (d) Executive’s conviction of a felony or a plea
by Executive of nolo contendere to a felony; or (e) other willful conduct by
Executive likely, in the reasonable judgment of the Board, to materially
adversely affect the reputation of the Company, which conduct shall continue for
five (5) days or more following written notice to Executive. No act, or omission
to act, shall be considered “willful” unless such act or omission is done
without a good faith belief by Executive that such act or omission is in, or not
opposed to, the best interests of the Company.

(iii) By Company for Convenience. The Company may terminate Executive’s
employment hereunder at any time, without Cause, upon no less than thirty
(30) days prior written notice to Executive.

(iv) By Executive for Convenience. Executive may terminate his employment
hereunder at any time upon no less than thirty (30) days prior written notice to
the Company.

(v) By Executive upon a Change of Control. Executive may terminate his
employment hereunder at any time during the twelve (12) months following a
Change of Control, if during such twelve-month period the Company and/or its
successor (a) materially and adversely changes the status, responsibilities or
perquisites of Executive and such change is not cured within thirty (30) days
following written notice by Executive to the Company, (b) reduces Executive’s
Base Salary other than as permitted by Section 3 or the amount of the Target
Bonus, or (c) requires Executive to be principally based at any office or
location more than fifty (50) miles from Executive’s principal office
immediately prior to the Change of Control; provided, however, that the
Executive shall not be entitled to resign pursuant to this Section 10(a)(v)
unless Executive notifies the Company in writing of the circumstances outlined
in Section 10(a)(v)(a) through 10(a)(v)(c) within thirty (30) days after he
first has notice of such circumstances, the Company fails to cure such
circumstances

 

-5-



--------------------------------------------------------------------------------

within thirty (30) days after receipt of such notice, and Executives resigns his
employment not later than ten (10) days after the end of such cure period. For
purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred upon the happening of any of the following events: (i) the consummation
of a plan of dissolution or liquidation of the Company; (ii) the consummation of
the sale or disposition of all or substantially all of the assets of the
Company; (iii) the consummation of a merger, consolidation or other
shareholder-approved fundamental business transaction in which the Company is a
participant with another entity where the stockholders of the Company,
immediately prior to the referenced transaction, will not beneficially own,
immediately after the referenced transaction, shares or other equity interests
entitling such stockholders to more than 50% of all votes to which all
equityholders of the surviving entity would be entitled in the election of
directors; (iv) the date any entity, person or group, (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended), (other than (A) the Company or any of its subsidiaries or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its subsidiaries or (B) any person who, on the date the Plan is effective, is
the beneficial owner of outstanding securities of the Company), shall have
become the beneficial owner of, or shall have obtained voting control over, more
than fifty percent (50%) of the outstanding shares of the Common Stock; or
(v) the first day after the date hereof when directors are elected such that a
majority of the Board shall have been members of the Board for less than
twenty-four (24) months, unless the nomination for election of each new director
who was not a director at the beginning of such twenty-four (24) month period
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of such period.

(b) Severance.

(i) In the event of any termination of Executive’s employment for any reason,
Executive (or his estate) shall be entitled to (A) his Base Salary through the
date of termination, (B) the value of his accrued but unused vacation and paid
time off through the date of termination, (C) except in the case of termination
for Cause, any bonus earned in a prior year but not yet paid on the date of
termination, (D) reimbursement of all business expenses properly incurred prior
to the date of termination consistent with Company policy, and (E) any benefits,
including any continuation or conversion rights, provided under any employee
benefit plan or policy of the Company (not including any severance, separation
pay, or supplemental unemployment benefit plan), in accordance with the terms of
such plan or policy (the “Accrued Benefits”).

(ii) In the event of termination of Executive’s employment by reason of death,
or Disability, the Company shall pay or provide to Executive or Executive’s
estate (A) the Accrued Benefits, (B) Executive’s Base Salary, in accordance with
its normal payroll practices (but not less frequently than monthly), for a
period of six (6) months from the effective date of such termination, (C) an
amount equal to Executive’s Target Bonus for the fiscal year of termination
pro-rated through the date of termination (determined based on the number of
days in the calendar year that Executive is employed by the Company in such year
of the effective date of termination) and paid within thirty (30) days following
such termination, and (D) continued health benefits for Executive and his
eligible dependents at Company’s expense (or such portion thereof as is then
funded by the Company for other employees of the Company), if applicable, for
the same period.

(iii) In the event of a nonrenewal or termination by the Company pursuant to
Section 2 or Section 10(a)(iii), or if Executive terminates this Agreement
during the twelve (12) months after a Change of Control pursuant to
Section 10(a)(v), the Company shall (A) pay or provide to Executive the Accrued
Benefits, (B) pay Executive a pro-rata annual bonus in respect of the fiscal
year in which the effective date of termination occurs (determined based on the
number of days in the calendar year that Executive is employed by the Company in
such fiscal year of the effective

 

-6-



--------------------------------------------------------------------------------

date of termination), with such annual bonus (if any) paid at the same time it
would have otherwise been paid absent Executive’s termination of employment,
(C) continue to pay Executive his/her Base Salary, in accordance with its normal
payroll practices (but not less frequently than monthly), and shall continue
Executive’s, and his eligible dependents’, health insurance benefits at
Company’s expense (or such portion thereof as is then funded by the Company for
other employees of the Company) for a period of twelve (12) months from the
effective date of such termination, and (D) provide Executive, at the Company’s
expense, with senior executive level outplacement services for a period of
twelve (12) months from the date of termination, using a reputable provider
selected by Executive with the Company’s consent, which shall not be
unreasonably withheld, provided that such outplacement expenses shall not exceed
$25,000 in any event.

(iv) Except as expressly provided in this Section 10(b), upon the termination of
Executive’s employment, all payments hereunder shall cease.

(v) The payments and benefits described in Section 10(b)(ii) and 10(b)(iii) are
in lieu of, and not in addition to, any other severance arrangement maintained
by the Company. The payments and benefits described in Section 10(b)(ii) and
10(b)(iii), other than the Accrued Benefits, are conditioned on: (a) Executive’s
(or in the case of Executive’s death, his/her estate’s) execution and delivery
to the Company and the expiration of all applicable statutory revocation
periods, by the 60th day following the effective date of his/her termination of
employment, of a general release of claims against the Company and its
affiliates substantially in the form attached hereto as Exhibit A (the
“Release”); and (b) Executive’s continued compliance with the provisions of
Sections 5, 6, 7 and 8 of this Agreement. Subject to Section 10(d) below, the
payments and benefits described in Section 10(b)(ii) and 10(b)(iii) will begin
to be paid or provided as soon as administratively practicable after the Release
becomes irrevocable, provided that if the 60 day period described above begins
in one taxable year and ends in a second taxable year such payments or benefits
shall not commence until the second taxable year.

(vi) Executive shall not be required to seek or accept other employment, or
otherwise to mitigate damages, as a condition to receipt of the benefits
described in Section 10(b)(ii) and 10(b)(iii), and such benefits shall not be
reduced or offset by an amounts received by Executive from any other source,
except to the extent Executive’s medical coverage is discontinued by reason of
his acquiring other coverage.

(c) The provisions of this Agreement shall survive expiration or termination of
this Agreement for any reason to the extent necessary to enable the parties to
enforce their respective rights hereunder, including without limitation Sections
5, 6, 7, 8, 9, 10(b), 10(c), 10(d), 11, 12, 13, 14, 15 and 16.

(d) Compliance with Section 409A. Notwithstanding anything to the contrary in
this Agreement, no portion of the benefits or payments to be made under
Section 10(b) hereof will be payable until Executive has a “separation from
service” from the Company within the meaning of Section 409A of the Internal
Revenue Code (the “Code”). In addition, to the extent compliance with the
requirements of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is
necessary to avoid the application of an additional tax under Section 409A of
the Code to payments due to Executive upon or following his “separation from
service”, then notwithstanding any other provision of this Agreement (or any
otherwise applicable plan, policy, agreement or arrangement), any such payments
that are otherwise due within six months following Executive’s “separation from
service” (taking into account the preceding sentence of this paragraph) will be
deferred without interest and paid to Executive in a lump sum immediately
following that six month period. This paragraph should not be construed to
prevent the application of Treas. Reg. § 1.409A-1(b)(9)(iii)

 

-7-



--------------------------------------------------------------------------------

(or any successor provision) to amounts payable hereunder. For purposes of the
application of Section 409A of the Code, each payment in a series of payments
will be deemed a separate payment.

11. Parachute Payment.

(a) If any payment or benefit the Executive would receive under this Agreement
or otherwise in connection with a Change in Control, as defined herein (the
“Total Payments”) would (i) constitute a “Parachute Payment” within the meaning
of Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Total Payment shall be equal to the Reduced Amount. The “ Reduced Amount” shall
be either (x) the largest portion of the Total Payment that would result in no
portion of the Total Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total of the Total Payment, whichever amount,
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in the Executive’s receipt, on an after-tax basis, of
the greatest economic benefit notwithstanding that all or some portion of the
Total Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting Parachute Payments is necessary so that the Total Payment
equals the Reduced Amount, reduction shall occur in the manner that results in
the greatest economic benefit for the Executive. In applying this principle, the
reduction shall be made in a manner consistent with the requirements of
Section 409A of the Code, and where two economically equivalent amounts are
subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero.

(b) In the event it is subsequently determined by the Internal Revenue Service
that some portion of the Reduced Amount (as determined pursuant to clause (x) in
the preceding paragraph) is subject to the Excise Tax, Executive agrees to
promptly return to the Company a sufficient amount of the Total Payment so that
no portion of the Reduced Amount is subject to the Excise Tax. For the avoidance
of doubt, if the Reduced Amount is determined in accordance with clause (y) in
the preceding paragraph, Executive will have no obligation to return any portion
of the Total Payment pursuant to the preceding sentence. Unless Executive and
the Company agree on an alternative accounting or law firm, the accounting firm
then engaged by the Company for general tax compliance purposes shall perform
the foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting, law or consulting firm to make the determinations required
hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting, law or consulting firm required to be made
hereunder.

(c) The Company shall use commercially reasonable efforts such that the
accounting, law or consulting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to Executive and the Company within fifteen (15) calendar days after the date on
which Executive’s right to a Total Payment is triggered (if requested at that
time by the Executive or the Company) or such other time as requested by the
Executive or the Company.

12. Section 409A of the Code.

(a) Notwithstanding anything herein to the contrary or otherwise, except to the
extent any expense, reimbursement or in-kind benefit provided to Executive does
not constitute a “deferral of compensation” within the meaning of Section 409A
of the Code, and its implementing regulations

 

-8-



--------------------------------------------------------------------------------

and guidance, (i) the amount of expenses eligible for reimbursement or in-kind
benefits provided to Executive during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to
Executive in any other calendar year, (ii) the reimbursements for expenses for
which Executive is entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred and (iii) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.

(b) Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Company to Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code are intended to comply with Section 409A of the Code. Notwithstanding
anything in this Agreement to the contrary, distributions may only be made under
this Agreement upon an event and in a manner permitted by Section 409A of the
Code or an applicable exemption.

13. Notices. All notices, consents, waivers or other communications which are
required or permitted hereunder will be sufficient if given in writing and
delivered personally, by overnight mail service, by fax transmission (which is
confirmed) or by registered or certified mail, return receipt requested, postage
prepaid, to the parties at the addresses set forth below (or to such other
addressee or address as will be set forth in a notice given in the same manner):

 

If to the Company:    Recro Pharma, Inc.    490 Lapp Road    Malvern, PA 19355,
USA    Attn: Gerri Henwood    President If to the Executive:    Fred Graff   
540 Parrott Drive    San Mateo, CA 94402

All such notices will be deemed to have been given three business days after
mailing if sent by registered or certified mail, one business day after mailing
if sent by overnight courier service, or on the date delivered or transmitted if
delivered personally or sent by fax transmission.

14. Indemnification. To the maximum extent permitted by applicable law, both
during the term of this Agreement and at all times thereafter, regardless of the
reason for termination, the Company shall indemnify Executive and hold Executive
harmless against any cost, fee, expense, fine or penalty (a “cost”) to which he
may be subject as a result of serving as an employee or officer of the Company
or any other entity at the Company’s direction, shall advance to Executive, as
incurred, the reasonable costs (including fees and disbursements of legal
counsel) incurred by him in defending any judicial or administrative proceeding,
including any investigation, that may give rise to a cost, subject to
Executive’s obligation to repay any such advance if it is subsequently
determined that he was not entitled to indemnification, and shall provide for
Executive to be covered by its directors and officers, or any similar, insurance
policy at the level applicable to its most senior active officers.

15. Nondisparagement. Both during the term of this Agreement and at all times
thereafter, regardless of the reason for termination, Executive shall not
publicly disparage the Company, and the Company shall instruct the members of
the Board and its senior executives not to publicly disparage Executive.

 

-9-



--------------------------------------------------------------------------------

16. Miscellaneous.

(a) No provision of this Agreement may be amended unless such amendment,
modification or discharge is agreed to in writing signed by the parties hereto.

(b) No waiver by any party hereto of any breach of, or compliance with, any
condition or provision of this Agreement by the other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No such waiver shall be enforceable unless expressed
in a written instrument executed by the party against whom enforcement is
sought.

(c) This Agreement constitutes the entire agreement of the parties on the
subject matter and no agreements or representations, oral or otherwise,
expressed or implied, with respect to the subject matter hereof have been made
by either party which are not set forth expressly in this Agreement. In the
event of any conflict between this Agreement and any policy of the Company, the
terms of this Agreement will control.

(d) This Agreement shall be binding upon and inure to the benefit of the
Company, its successors and assigns, and Executive and his/her heirs, executors,
administrators and legal representatives. The Company may not assign its rights
and obligations under this Agreement to any person without the prior written
consent of Executive, except to a successor to the Company’s business that
expressly adopts and agrees to be bound by this Agreement.

(e) This Agreement shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Pennsylvania without giving effect to its principles
of conflicts of law. Exclusive jurisdiction for any dispute between the parties
arising from or in connection with this Agreement and/or the relationship
between Executive and the Company shall lie with the federal and state courts
located in the Commonwealth of Pennsylvania, and each party hereby consents to
the personal jurisdiction of such courts.

(f) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

(g) This Agreement has been jointly drafted by the respective representatives of
the Company and Executive and no party shall be considered as being responsible
for such drafting for the purpose of applying any rule construing ambiguities
against the drafter or otherwise. No draft of this Agreement shall be taken into
account in construing this Agreement.

[Execution page follows]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

EXECUTIVE:

/s/ Fred Graff

Fred Graff COMPANY: RECRO PHARMA, INC. By:  

/s/ Gerri Henwood

  Gerri Henwood, President

 

-11-



--------------------------------------------------------------------------------

Exhibit A

[Separation and Mutual Release Agreement]

 

A-1



--------------------------------------------------------------------------------

SEPARATION AND MUTUAL RELEASE AGREEMENT

THIS SEPARATION AND MUTUAL RELEASE AGREEMENT (this “Release”) is made by and
between Fred Graff (the “Executive”) and Recro Pharma, Inc. (the “Company”).

WHEREAS, the Executive’s employment with the Company has terminated; and

WHEREAS, pursuant to Section 10(b)[ii][iii] of the Employment Agreement by and
between the Company and the Executive dated as of [January     ], 2016 (the
“Employment Agreement”), the Company has agreed to pay the Executive certain
amounts and to provide certain benefits, subject to his execution and
non-revocation of this Release. All terms used but not defined herein shall have
the meanings ascribed to such terms in the Employment Agreement.

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

1. Consideration. The Executive acknowledges that: (i) the payments set forth in
Section 10(b)[ii][iii] of the Employment Agreement constitute full settlement of
all his rights under the Employment Agreement, (ii) he has no entitlement under
any other severance or similar arrangement maintained by the Company or any of
its affiliates, and (iii) except as otherwise provided specifically in this
Release, the Company does not and will not have any other liability or
obligation to the Executive by reason of the cessation of his employment. The
Executive further acknowledges that, in the absence of his execution of this
Release, the payments and benefits specified in Section 10(b)[ii][iii] of the
Employment Agreement would not otherwise be due to him.

2. Mutual Release and Covenant Not to Sue.

2.1. Mutual Release. The Executive, on his own behalf and together with his
heirs, assigns, executors, agents and representatives hereby fully and forever
releases and discharges the Company its predecessors, successors (by merger or
otherwise), parents, subsidiaries, affiliates and assigns, together with each
and every of their present, past and future officers, directors, shareholders,
general partners, limited partners, employees and agents (in their official,
individual and all other capacities), and all other persons or entities acting
with, for, through or in concert with any of them (herein collectively referred
to as the “Company Releasees”) from any and all claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect, in law, equity or
otherwise, whether known or unknown, which the Executive now has, or hereafter
can, shall or may have for, upon or by reason of any act, transaction, practice,
conduct, matter, cause or thing of any kind or nature whatsoever (each, a
“Claim”) arising or occurring through the Effective Date of this Release. The
Company hereby fully and forever releases and discharges the Executive from any
Claim arising or occurring through the Effective Date of this Release,
including, but not limited to, any Claim arising out of the Executive’s
employment by the Company or the termination thereof.

2.2. Covenant Not to Sue. The Executive expressly represents that he has not
filed a lawsuit or initiated any other administrative proceeding against the
Company and that he has not assigned any claim against the Company to any other
person or entity. The Company expressly represents that it has not filed a
lawsuit or initiated any other administrative proceeding against the Executive
and that it has not assigned any claim against the Executive to any other person
or entity. Both the Executive and Company further promise not to initiate a
lawsuit or to bring any other claim against the other arising out of or in any
way related to the Executive’s employment by the Company or the termination of
that employment. Notwithstanding anything in this Release to the contrary, this
Release will not prevent the Executive from

 

A-2



--------------------------------------------------------------------------------

filing a charge with the Equal Employment Opportunity Commission (or similar
state agency) or participating in any investigation conducted by the Equal
Employment Opportunity Commission (or similar state agency); provided, however,
that any claims by the Executive for personal relief in connection with such a
charge or investigation (such as reinstatement or monetary damages) will be
barred.

2.3. Claims Not Released. Notwithstanding Section 2.1, the forgoing release of
any Claim does not release the Company or the Executive from claims : (a) to
enforce this Release, (b) claims to enforce the Executive’s rights under any
employee benefit plan in accordance with the terms of the applicable plan(s), or
(c) for indemnification under the Company’s By-Laws, under applicable law, or
under any indemnification agreement between the Company and the Executive.
Additionally, the foregoing does not release the Executive from claims the
Company may have arising out of or related to: (x) Executive’s criminal or other
serious misconduct related to the Company, (y) Executive’s breach of fiduciary
duty to the Company, or (z) Executive’s material breach of any agreement with
the Company.

2.4. Claims Released. The Executive understands and agrees that the claims
released in Section 2.1 include, but are not limited to: (a) any Claim based on
any law, statute, or constitution or based on contract or in tort or based on
common law; (b) any Claim based on or arising under any civil rights laws, labor
laws, or employment laws, such as the Pennsylvania Human Relations Act, or the
civil rights laws of any other state or jurisdiction, or Title VII of the Civil
Rights Act of 1964 (“Title VII”), or the federal Age Discrimination in
Employment Act of 1967 (“ADEA”), or the Americans with Disabilities Act of 1990
(“ADA”), or the Civil Rights Act of 1991, or the Worker Adjustment and
Retraining Notification Act (“WARN”); (c) any Claim under any grievance or
complaint procedure of any kind; (d) any Claim based on or arising out of or
related to the Executive’s recruitment by, employment with, the termination of
the Executive’s employment with, the Executive’s performance of any services in
any capacity for, or any business transaction with, any or all of the Company
Releasees (including, but not limited to any claim for wrongful or retaliatory
discharge); (e) any Claim for a personal recovery by the Executive in connection
with, or arising from, any lawsuit or proceeding brought by any person or entity
other than the Executive (including, but not limited to, any Claim brought by
any administrative agency, department or commission); (f) any Claim for the
Executive’s attorneys’ fees, costs or expenses relating to this Release; and
(g) any other Claim for compensation of any kind.

3. Cooperation. The Executive further agrees that he will cooperate fully with
the Company and its counsel with respect to any matter (including litigation,
investigations, or governmental proceedings) in which the Executive was in any
way involved during his employment with the Company. The Executive shall render
such cooperation in a timely manner on reasonable notice from the Company.

4. Mutual Non-Disparagement. The Company’s officers and directors will not
disparage the Executive or the Executive’s performance or otherwise take any
action which could reasonably be expected to adversely affect the Executive’s
personal or professional reputation. Similarly, the Executive will not disparage
the Company or any of its directors, officers, agents or employees or otherwise
take any action which could reasonably be expected to adversely affect the
personal or professional reputation of the Company or any of its directors,
officers, agents or employees.

5. Permitted Conduct. Notwithstanding anything in this Release to the contrary,
nothing in this Release shall prohibit or restrict the Executive from:
(a) initiating communications directly with, or responding to any inquiry from,
or providing testimony before, the SEC, FINRA, any other self-regulatory
organization or any other state or federal regulatory authority; (b) making any
disclosure of relevant, necessary and truthful information or documents:
(i) pursuant to the Sarbanes-Oxley Act; (ii) as otherwise required by law or
legal process; (iii) in connection with any charge, action, investigation or
proceeding relating to this Release; or (iv) to the Company’s Legal Department.

 

A-3



--------------------------------------------------------------------------------

6. Restrictive Covenants. The Executive acknowledges that the restrictive
covenants contained in Sections 5, 6, 7, 8 and 9 of the Employment Agreement
will survive the termination of his employment (the “Restrictive Covenants”).
The Executive affirms that the Restrictive Covenants are reasonable and
necessary to protect the legitimate interests of the Company, that he received
adequate consideration in exchange for agreeing to the Restrictive Covenants and
that he will abide by the Restrictive Covenants.

7. Rescission Right. The Executive expressly acknowledges and recites that:
(a) he has read and understands the terms of this Release in its entirety,
(b) he has entered into this Release knowingly and voluntarily, without any
duress or coercion, (c) he has been advised orally and is hereby advised in
writing to consult with an attorney with respect to this Release before signing
it, (d) he was provided at least twenty-one (21) calendar days after receipt of
the Release to consider its terms before signing it, and (e) he is provided
seven (7) calendar days from the date of signing to terminate and revoke this
Release, in which case this Release shall be unenforceable, null and void. The
Executive may revoke this Release during those seven (7) days by providing
written notice of revocation to Recro Pharma, Inc., 490 Lapp Road, Malvern, PA
19355 Attn: Chief Executive Officer. Provided that the Executive does not revoke
this Release, the Release shall become effective on the eighth (8th) day
following the Executive’s execution of the Release (the “Effective Date”).

8. Medicare Beneficiary Representation. The Executive warrants that, as of the
date he signs this Agreement, he is not a Medicare beneficiary, is not Medicare
eligible, is not within 30 months of becoming Medicare eligible, is not 65 years
of age or older, is not suffering from end stage renal failure or amyotrophic
lateral sclerosis, has not received Social Security benefits for 24 months or
longer, has not applied for Social Security benefits, and has not been denied
Social Security disability benefits and is appealing the denial. The Executive
affirms, covenants, and warrants that he has made no claim, nor is he aware of
any facts supporting any claim, against any of the Company Releasees under which
any of the Company Releasees could be liable for medical expenses incurred by
the Executive before or after the execution of this Agreement. Furthermore, the
Executive is aware of no medical expenses for which Medicare has paid and for
which any of the Company Releasees is or could be liable. The Executive agrees
and affirms that, to the best of his knowledge, no liens of any governmental
entities, including those for Medicare conditional payments, exist. The
Executive acknowledges and agrees that the payment(s) made to him under this
Agreement may be reported as provided in Section 111 of the Medicare, Medicaid,
and SCHIP Extension Act of 2007, 42 U.S.C. § 1395y(b)(8). The Executive also
agrees to indemnify, defend, and hold the Company Releasees harmless from
Medicare claims, liens, damages, conditional payments, and rights to payment, if
any, including attorneys’ fees. The Executive specifically waives any related
claims for damages against any and all of the Company Releasees including,
without limitation, a private cause of action provided by 42 U.S.C. §
1395y(b)(3)(A).

9. Miscellaneous.

9.1. Tax Withholding. All payments provided to the Executive will be subject to
tax withholding in accordance with applicable law.

9.2. No Admission of Liability. This Release is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by the Company to the Executive. There have been
no such violations, and the Company specifically denies any such violations.

9.3. No Reinstatement. The Executive agrees that he will not apply for
reinstatement with the Company or seek in any way to be reinstated, re-employed
or hired by the Company in the future.

 

A-4



--------------------------------------------------------------------------------

9.4. Successors and Assigns. This Release shall inure to the benefit of and be
binding upon the Company and the Executive and their respective successors,
permitted assigns, executors, administrators and heirs. The Executive may not
make any assignment of this Release or any interest herein, by operation of law
or otherwise. The Company may assign this Release to any successor to all or
substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.

9.5. Severability. Whenever possible, each provision of this Release will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

9.6. Entire Agreement; Amendments. Except as otherwise provided herein, this
Release contains the entire agreement and understanding of the parties hereto
relating to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the subject matter hereof. This Release may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.

9.7. Governing Law. This Release shall be governed by, and enforced in
accordance with, the laws of the Commonwealth of Pennsylvania without regard to
the application of the principles of conflicts of laws.

9.8. Execution Date; Counterparts and Facsimiles. This Release may not be signed
by the Executive prior to the date of Executive’s termination of employment.
This Release may be executed in multiple counterparts (including by facsimile
signature), each of which will be deemed to be an original, but all of which
together will constitute but one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

[space intentionally left blank; signature page follows]

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Release to be executed by its
duly authorized officer, and the Executive has executed this Release, on the
date(s) below written.

 

RECRO PHARMA, INC. By:   Name & Title:  

 

Date:  

 

FRED GRAFF

 

Date:  

 

 

A-6